Citation Nr: 9917338	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-27 006	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
residuals of extraction of tooth number 11.

2.  Entitlement to service connection for knee and leg 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a dental disorder has been obtained.  

2.  The claim for compensation and outpatient treatment for 
residuals of extraction of tooth number 11 is implausible.  

3.  The veteran has not provided competent medical evidence 
demonstrating knee or leg disorders due to injuries or 
disease incurred in, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The claim for compensation and outpatient treatment for a 
service-connected dental condition, tooth number 11, is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for knee or leg disorders.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Dental Disorder Claim

VA laws applicable to service connection for dental disorders 
were revised during the course of this appeal.  These changes 
became effective June 8, 1999.  64 Fed.Reg. 30392 (June 8, 
1999).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.381 (effective after June 8, 1999).  Teeth 
noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  Id.

Although the RO did not consider the change in regulation, 
the Board concludes that this was not prejudicial to the 
claimant, since the change in regulation has no effect on the 
outcome of his claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board concludes that denying the claim 
considering both the old and new regulations is not 
prejudicial to the veteran, since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In this case, service records show the veteran entered 
service on January 27, 1967, and an initial dental 
examination in January 1967 revealed teeth numbers 1, 15, 16, 
17, 30, 31, 32 were missing and that tooth number 11 was 
semi-impacted.  Records dated in November 1967 show the 
veteran underwent gingivectomy for treatment of teeth numbers 
2-8 and 18-24.  In August 18, 1968, he underwent extraction 
of tooth number 11.  The service medical records are negative 
for report of dental trauma. 

VA examination in July 1991 noted the veteran's residual 
teeth were in fair condition.  Private dental treatment 
records dated in February 1997 noted teeth numbers 1 and 4-13 
were extracted due to severe periodontic disease.  The 
medical records are negative for any opinion relating post-
service dental disorders to the inservice extraction of tooth 
number 11 or any other dental trauma during active service.  

His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible. 38 U.S.C.A. § 
5107(a); Woodson v. Brown, 8 Vet.App. 352 (1995), aff'd 87 
F.3d 1304 (Fed.Cir. 1996).  If he has not met this burden, 
there is no VA duty to assist him with his claim, and the 
claim must be denied. Id.

There is no basis for compensation for the extraction of 
tooth number 11, since both the old and new regulation 
clearly provides that treatable carious teeth, replaceable 
missing teeth, dental and alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 FR 8201, to be codified at 38 C.F.R. 
§ 3.381, effective June 8, 1999.  The record shows that tooth 
number 11 was extracted, but would not be compensable under 
the diagnostic codes of 38 C.F.R. § 4.150 (1998).  The 
compensation aspect of the veteran's claim is not well 
grounded. Woodson, supra.

As to VA outpatient dental treatment based on the extraction 
of tooth number 11, the Board notes that legal authority 
provides for various categories of eligibility for such 
treatment, as listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and no evidence has been presented to show 
eligibility based on the extraction of tooth number 11.  
Class II dental treatment is provided for noncompensable 
service- connected dental conditions, but restrictions 
include one- time treatment and timely application after 
service.  The veteran's eligibility under this category 
expired many years ago.  Class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma. The veteran is not eligible under this 
category since his service-connected dental condition does 
not involve service trauma.  Trauma under this category means 
an injury, and it does not include work performed on teeth in 
service, as described by the veteran.  See VAOPGCPREC 5-97.  
Under these circumstances, his claim for VA outpatient dental 
treatment is also not well grounded. Woodson, supra.

As the veteran's claim for compensation and VA outpatient 
dental treatment for residuals of extraction of tooth number 
11 is not well grounded, his claim must be denied.  

The Board notes, however, that the veteran may be eligible 
for VA outpatient dental treatment as a result of a service-
connected disability rated 100 percent disabling (Class IV).  
See 38 C.F.R. § 17.161 (1998).

Knee and Leg Disorders Claim

VA law provides that service connection can also be granted 
for certain chronic diseases, including arthritis, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).

In this case, service medical records show that in July 1968 
the veteran complained of left knee pain and reported 
injuries one month earlier and 3 years earlier.  The examiner 
noted that quadriceps strength was good, that there was no 
evidence of effusion, and that McMurray's sign was negative.  
The veteran's November 1968 separation examination revealed a 
normal clinical evaluation of the lower extremities.  In his 
report of medical history the veteran denied "trick" or 
locked knee.

Private medical records include an October 1979 x-ray 
examination report which noted the bone and joints of the 
knees appeared to be within normal limits.  

In January 1997 the veteran stated that he injured his left 
knee during combat, and requested entitlement to service 
connection for leg disorders and arthritis of the knees.  In 
a February 1997 statement in support of the claim he reported 
knee pain upon prolonged standing and pain which woke him up 
at night.  

VA outpatient treatment records dated in July 1997 show the 
veteran complained of bilateral knee pain.  The examiner 
noted there was no evidence of edema or discoloration.  
McMurray's and anterior drawer signs were negative.  The 
diagnoses included knee pain, without opinion as to etiology.  
X-ray examination revealed a normal study of the knees.  A 
July 1998 report noted the veteran's complaints of chronic 
bilateral knee pain.  The examiner noted there was no 
evidence of edema, and no diagnosis was provided.

During an October 1998 VA psychiatric examination the veteran 
reported he injured his left knee while jumping when under 
enemy fire.  He stated that his left leg hurt after prolonged 
standing and that often he awoke at night with left leg pain.  
No opinion relative to his orthopedic complaints was 
provided.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates a present leg or knee disability due to an 
injury or disease incurred in, or aggravated by, active 
service.  The Board notes that while service medical records 
show the veteran was treated for left knee complaints during 
active service, the evidence does not indicate the onset of a 
chronic left knee disability during or after service.  

The only evidence of a present knee or leg disability related 
to active service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, as there is 
no competent evidence of a present disability, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for knee and leg disorders.  See 
38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for a dental disorder is 
denied.

Entitlement to service connection for knee and leg disorders 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

